 



Exhibit 10.39
NON-QUALIFIED STOCK OPTION AGREEMENT
1997 NORDSTROM STOCK OPTION PLAN
TIME VESTED OPTIONS
     A NON-QUALIFIED STOCK OPTION for the number of shares of Common Stock
(hereinafter the “Option”) as noted on your “Notice of Grant of Stock Options”,
of Nordstrom, Inc., a Washington Corporation (the “Company”), is hereby granted
to the “Optionee”, at the price determined as provided in, and in all respects
subject to, the terms, definitions and provisions of the 1997 Nordstrom Stock
Option Plan adopted by the Company, which is incorporated by reference herein
and subject to the following:

1.   Option Price. The option price, being one hundred percent (100%) of the
fair market value as determined by the Committee, of the Common Stock on the
date of grant of this Option, as noted on your “Notice of Grant of Stock
Options”.   2.   Vesting and Exercise of Option. This Option shall vest and be
exercisable in accordance with the provisions of the Plan as follows:

  (a)   Schedule of Vesting and Rights to Exercise.

            Years of Following   Percent of Grant of Option Right   Option
During year 1
    0  
During year 2
    25  
During year 3
    50  
During year 4
    75  
After year 4
    100  

  (b)   Method of Exercise. This Option shall be exercisable by a written notice
which shall:

(i) state the election to exercise the Option, the number of shares, the total
option price, name, address and social security number of the Optionee;
(ii) be signed by the person entitled to exercise the Option;
(iii) be in writing and delivered to the Retirement Administration Office.
Payment of the purchase price of any shares with respect to which an Option is
being exercised shall be by check, or may be by means of the surrender of shares
of Common Stock previously held by Optionee, having a fair market value at least
equal to the exercise price. The certificate or certificates or shares of Common
Stock as to which the Option shall be exercised shall be registered in the name
of the person or persons exercising the Option unless another person is
specified Options hereunder may not at any time be exercised for a fractional
number of shares.
The exercise of this Option shall be in no event restricted by the fact that at
the time of exercise some portion of a previously granted incentive stock option
remains outstanding.

  (c)   Restrictions on Exercise. This Option may not be exercised if the
issuance of the shares upon such exercise would constitute a violation of any
applicable federal or state securities or other law or valid regulation. As a
condition to the exercise

Revised 9/20/00

 



--------------------------------------------------------------------------------



 



of this Option the Company may require the person exercising the Option to make
any representation and warranty to the Company as the Company’s counsel believes
may be required by any applicable law or regulation.

3.   Non-transferability of Option. This Option may not be sold, pledged,
assigned or transferred in any manner’ otherwise than by will or the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee only by the Optionee or by the guardian or legal representative of the
Optionee. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Optionee.

4.   Termination of Employment. Except as set forth below, this Option may only
be exercised while the Optionee is an employee of the Company. If an Optionee’s
employment is terminated, the Optionee or his or her legal representative shall
have the right to exercise the Option after such termination as follows:

  (a)   If the Optionee dies, the persons to whom the Optionee’s rights have
passed by will or the laws of descent and distribution may exercise such rights.
If this option was granted at least six (6) months prior to death it shall
continue to vest and may be exercised during the period ending four (4) years
after the Optionee’s death, but in no event later than ten (10) years after the
date of grant.     (b)   If the Optionee’s employment is terminated due to his
or her embezzlement or theft of Company funds, defraudation of the Company,
violation of Company rules, regulations or policies, or any intention act which
harms the Company, such Option, to the extent not exercised as of the date of
termination, shall be terminated as of that date.     (c)   If the Optionee’s
employment is terminated due to his or her disability, as defined in Section
22(e)(3) of the Internal Revenue Code, this Option, if granted at least six
(6) months prior to such termination, shall continue to vest and may be
exercised during the period ending four (4) years after termination, but in no
event later than ten (10) years after the date of grant.     (d)   If the
Optionee’s employment is terminated due to his or her retirement upon attaining
age 50 with 10 years of service to the company or age 60, this Option, if
granted at least six (6) months prior to such termination, shall continue to
vest and may be exercised during the period ending four (4) years after
termination, but in no event later than ten (10) years after its grant.     (e)
  If the Optionee’s employment is terminated for any reason other than those set
forth in subparagraphs (a), (b), (c) and (d) above, the Optionee may exercise
his or her Option, to the extent exercisable as of the date of his or her
termination, within one hundred (100) days after termination, but in no event
later than ten (10) years after its grant.

5.   Term of Option. This Option may not be exercised more than ten (10) years
from the date of original grant of this option, and may be exercised during such
term only in accordance with the Plan and the terms of this Option.   6.  
Adjustments Upon Changes in Capitalization. As provided in the Plan, the number
and kind of shares of Company stock subject to this Option shall be
appropriately adjusted along with a corresponding adjustment in the Option price
to reflect any stock dividend, stock split, split-up or any combination or
exchange of shares, however accomplished.   7.   Additional Option. The Stock
Option Committee may or may not grant you additional stock option in the future.
Nothing in this grant of option or any future grant should be construed as
suggesting that additional option grants to you will be forthcoming.

Revised 9/20/00

 



--------------------------------------------------------------------------------



 



Nordstrom
Notice of Grant of Long Term Incentive

    <XXX> Employee Number: <XXX>

Stock Options
On 2/22/00, you were granted an option to buy <XXX> shares of Nordstrom, Inc.
Stock at $21.25 per share under the 1997 Non-Qualified Stock Option Plan as
follows:
Time Vested Shares:
You were granted <XXX> shares that vest on a four year 25% vesting schedule as
follows:

            Date       Vest Percent           2/22/01       25%   2/22/02      
50%   2/22/03       75%   2/22/04       100%  

Stock Units
Performance Stock Units:
On 2/22/00, you were granted <XXX> Nordstrom stock units that will vest on
2/22/03, based on the schedule listed below. Vesting is based on the company’s
performance relative to retailers in the competitor group.
Reward Schedule:

            Percentile     Vest Percent         <= 50       0%   > 50       75%
  > 65       85%   > 75       100%   > 85       125%  

Any shares that remain unvested at 1/31/03 will be forfeited. Any vested units
may be paid in the following ways: as cash, in the form of a Nordstrom Stock
Certificate, or the stock units can be deferred into your Executive Deferred
Compensation Plan account.
By your signature and the Company’s signature below, you and the Company agree
that the option and stock units are granted under and governed by the terms and
conditions of the Company’s 1997 Non-Qualified Stock Option Plan and the Option
Agreement.

            Nordstrom, Inc.   Date         Employee Signature   Date